Case: 17-20275       Document: 00514467821         Page: 1     Date Filed: 05/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                     No. 17-20275
                                                                               Fifth Circuit

                                                                             FILED
                                   Summary Calendar                      May 10, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                  Plaintiff - Appellee

v.

BRAD CARROLL,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-155-1


Before BARKSDALE, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       Pursuant to his conditional guilty plea, Brad Carroll challenges
convictions for one count of receipt of child pornography, in violation of 18
U.S.C. § 2252A(a)(2)(B) and (b)(1), and one count of possession of child
pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). He contends
the district court erred in denying his motion to suppress evidence obtained in
a search of his computer.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-20275    Document: 00514467821      Page: 2   Date Filed: 05/10/2018


                                 No. 17-20275

      In an investigation into a child-pornography website, FBI agents
identified a website user named “Marlbororo” linked to an internet-protocol
(IP) address assigned to Donna Carroll at 8750 Point Park Drive, Houston,
Texas, 77095. An affidavit supporting the FBI’s search warrant averred there
was probable cause that “TIMOTHY CARROLL or a user of the Internet
account at 8750 Point Park Drive . . . has been linked to an online community
of individuals who [commit] child pornography [offenses]”.
      The ensuing warrant permitted, inter alia, a search of all “[c]omputers
or storage media used as a means to commit the [child-pornography]
violations” at the above address, where, unknown to the FBI agents, Brad
Carroll lived with his brother, Timothy Carroll, and his mother, Donna Carroll.
After the FBI agents entered the apartment, both Brad and Timothy Carroll
confessed to child-pornography offenses, and the agents seized and searched
both Brad and Timothy Carroll’s computers.
      Carroll contends the affidavit in support of the warrant authorizing the
search of the apartment established probable cause only as to Timothy Carroll,
because only his computer was capable of accessing the particular website the
FBI agents had been investigating. He also asserts the search warrant was
overbroad because it allowed for the seizure of any computer, whether or not it
belonged to, or was under the control of, Timothy Carroll. In addition to
contesting Carroll’s assertions, the Government, as it did in district court,
relies upon the good-faith exception to the exclusionary rule.
      “Where a district court has denied a motion to suppress evidence, we
review its factual findings for clear error and its conclusions of law de novo.”
United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010). “We view the evidence
in the light most favorable to the party that prevailed below”, and “may affirm
the district court’s decision on any basis established by the record”. Id.



                                       2
    Case: 17-20275    Document: 00514467821        Page: 3   Date Filed: 05/10/2018


                                    No. 17-20275

      “This [c]ourt conducts a two-part inquiry to determine whether a seizure
conducted pursuant to a search warrant violated the Fourth Amendment.”
United States v. Allen, 625 F.3d 830, 835 (5th Cir. 2010). First determined is
whether the good-faith exception to the exclusionary rule applies. Id. If it
does, no further analysis is conducted; and the district court’s denial of the
suppression motion will be affirmed, “unless the case presents a novel question
of law whose resolution is necessary to guide future action by law enforcement
officers and magistrates”. United States v. Mays, 466 F.3d 335, 343 (5th Cir.
2006) (internal quotation omitted).      If the exception does not apply, next
determined is “whether the magistrate issuing the warrant had a substantial
basis for believing there was probable cause for the search”. Allen, 625 F.3d at
835 (internal quotation omitted).
      The good-faith exception provides:      “evidence obtained by officers in
objectively reasonable good-faith reliance upon a search warrant is admissible,
even though the warrant was unsupported by probable cause”. Mays, 466 F.3d
at 343 (internal quotation omitted). There is no “good-faith reliance” if:
            (1) the issuing-judge was misled by information in an
            affidavit that the affiant knew was false or would have
            known was false except for his reckless disregard of
            the truth; (2) the issuing-judge wholly abandoned his
            judicial role in such a manner that no reasonably well
            trained officer should rely on the warrant; (3) the
            underlying affidavit is bare bones (so lacking in indicia
            of probable cause as to render official belief in its
            existence entirely unreasonable); or (4) the warrant is
            so facially deficient . . . that the executing officers
            cannot reasonably presume it to be valid[.]
Id. (internal quotation omitted).
      Although the district court did not address the Government’s reliance,
inter alia, on the good-faith exception, we may, as noted supra, affirm on any
basis supported by the record. (Here, the Government again relies in part on


                                         3
    Case: 17-20275    Document: 00514467821     Page: 4   Date Filed: 05/10/2018


                                 No. 17-20275

the exception. It is not discussed in Carroll’s opening brief on appeal, nor did
he file a reply brief in which the Government’s reliance on the exception could
have been addressed.) Pack, 612 F.3d at 347.
      As shown in the record, as reflected supra, the executing agents’ reliance
upon the warrant was objectively reasonable and made in good faith. United
States v. Woerner, 709 F.3d 527, 533 (5th Cir. 2013); see also United States v.
Perez, 484 F.3d 735, 740 (5th Cir. 2007) (There was probable cause to search
residence “to which the IP address was assigned, [because] it remained likely
that the source of the transmissions was inside that residence”); and United
States v. Reichling, 781 F.3d 883, 886–88 (7th Cir. 2015). Accordingly, no
further analysis is required.
      AFFIRMED.




                                       4